Citation Nr: 0030625	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  96-42 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for dysthymic 
disorder, currently rated as 10 percent disabling.  

2.  Entitlement to a compensable rating for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for increased ratings 
for his service connected headache disability and dysthymic 
disorder.  He filed an April 1996 notice of disagreement, 
initiating this appeal.  He was sent a May 1996 statement of 
the case, and perfected his appeal with a September 1996 VA 
Form 9.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks increased ratings for his service connected 
headache disability and dysthymic disorder.  A claim for an 
increased rating for a service connected disability is well 
grounded where the veteran asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  As the veteran has alleged an 
increase in the severity of his service connected disability, 
his claim is well grounded, and the VA's statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991). This 
duty to assist includes the obligation to provide a thorough, 
complete, and contemporaneous medical examination of the 
veteran's service connected disabilities.  Pond v. West, 12 
Vet. App. 341 (1999).  

In order to assist the veteran in the present case, the RO 
scheduled him for VA psychiatric and neurological 
examinations in January 1998; however, he failed to report 
for examination.  It was later learned that the veteran has 
been incarcerated since approximately 1996.  Nevertheless, 
incarcerated veterans are still owed "the same care and 
consideration" given to other veterans.  Belton v. West, 13 
Vet. App. 200, 204 (1999).  Aside from scheduling the veteran 
for VA examinations at a VA medical facility for which he 
clearly could not appear, the RO has not demonstrated any 
attempts to accommodate the veteran's circumstances.  Under 
the statutory duty to assist, the RO must still attempt to 
examine the veteran or demonstrate that such examination is 
not possible.  See Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).  Thus, this claim must be remanded so that the RO may 
attempt to examine the veteran and fulfill the VA's duty to 
assist.  

Next, the provisions of the rating schedule for determining 
the disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the veteran is entitled to evaluation of his 
increased rating claim under both the new and the old 
criteria.   For the applicable period, the RO must consider 
both the new and the old criteria and apply the criteria that 
result in the most favorable outcome for the veteran.  

Thus, in light of the above, this claim must be REMANDED for 
the following additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  If possible, the veteran should be 
scheduled for a VA psychiatric 
examination to evaluate his service 
connected dysthymic disorder.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
If the veteran cannot be scheduled for 
examination, the RO should document both 
its own efforts to examine the veteran 
and obstacles encountered.  The claims 
folder should be reviewed in conjunction 
with the examination.  The psychiatrist 
should review the new and old rating 
criteria for mental disorders, and all 
indicated tests must be conducted.  The 
findings of the psychiatrist must address 
the presence or absence of the specific 
criteria, both old and new, set forth in 
the rating schedule and, if present, the 
frequency and/or degree(s) of severity 
thereof.  Any necessary special studies 
or tests are to be accomplished.  

The examiner should identify 
diagnostically all psychiatric symptoms 
and clinical findings which are 
manifestations of his service-connected 
dysthymic disorder, and render an opinion 
for the record as to the degree to which 
those specific symptoms and findings 
affect the veteran's ability to establish 
and maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

The examiner must address the presence or 
absence of each of the following 
criteria: 

a.  depressed mood
b.  anxiety
c.  suspiciousness
d.  panic attacks (weekly or less often)
e.  chronic sleep impairment
f.  mild memory loss (such as forgetting 
names, direction, recent events)
g.  flattened affect
h.  circumstantial, circumlocutory, or 
stereotyped speech
i.  panic attacks more than once a week
j.  difficulty in understanding complex 
commands
k.  impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to complete 
tasks)
l.  impaired judgment
m.  impaired abstract thinking
n.  disturbances of motivation and mood
o.  difficulty in establishing and 
maintaining effective work and social 
relationships
p.  suicidal ideation
q.  obsessive rituals which interfere 
with routine activities
r.  speech intermittently illogical, 
obscure, or irrelevant
s.  near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively
t.  impaired impulse control (such as 
unprovoked irritability with periods of 
violence)
u.  spatial disorientation
v.  neglect of personal appearance and 
hygiene
w.  difficulty in adapting to stressful 
circumstances (including work or a work-
like setting)
x.  inability to establish and maintain 
effective relationships
y.  gross impairment in thought processes 
or communication
z.  persistent delusions or 
hallucinations
aa.  grossly inappropriate behavior
bb.  persistent danger of hurting self or 
others
cc.  intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene)
dd.  disorientation to time or place 
ee.  memory loss for names of close 
relatives, own occupation, or own name

The examiner should also assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  This assessment should be 
based only on the veteran's service 
connected disability of post traumatic 
stress disorder.  It is imperative that 
the physician explain the significance of 
the numerical code assigned in order to 
assist the RO and the Board to comply 
with the requirements of Thurber v. 
Brown, 5 Vet. App. 119 (1993).  A 
complete rationale for any opinion 
expressed must be provided.  

4.  The veteran should be afforded a VA 
neurological examination(s) to evaluate 
his headache disability.  A notification 
of examination letter, a copy of which 
must be associated with the claims 
folder, should be sent to the veteran 
advising him of the consequences of a 
failure to appear for examination.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
tests should be accomplished.  The 
examiner should determine both the 
frequency and intensity of the veteran's 
headache episodes, and address the 
following questions:
a.  How frequently does the veteran 
experience headaches?  
b.  How frequently are the veteran's 
headaches completely prostrating?  
c.  How long has the veteran experienced 
his current level of headache frequency?  
d.  Do the veteran's headaches result in 
severe economic inadaptability?

The medical basis for all opinions 
expressed should be indicated.  

5.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


